United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 17-2352
                        ___________________________

                            Pittman Bonard Cheapoo

                             lllllllllllllllllllllPetitioner

                                           v.

         Jefferson B. Sessions, III, Attorney General of the United States

                            lllllllllllllllllllllRespondent
                                    ____________

                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                                  ____________

                           Submitted: March 19, 2018
                             Filed: March 22, 2018
                                 [Unpublished]
                                 ____________

Before WOLLMAN, COLLOTON, and SHEPHERD, Circuit Judges.
                       ____________

PER CURIAM.

       An immigration judge (IJ) previously found that Pittman Bonard Cheapoo, a
citizen of Liberia, was removable but should be granted cancellation of removal. On
March 3, 2017, the Board of Immigration Appeals (BIA) vacated the grant of
cancellation of removal and ordered Cheapoo removed from the United States. On
March 15, 2017, Cheapoo filed a motion to reopen or reconsider, contending that the
BIA had no legal authority to order his removal and could only remand his case to the
IJ. He also expressed his desire to remain in the United States in order to have a
relationship with his daughter and claimed, in a conclusory fashion, that removal
would cause her emotional difficulties and financial hardship. On May 30, 2017, the
BIA found that neither reopening nor reconsideration was warranted and denied
Cheapoo’s motion. Cheapoo filed the instant petition for review on June 8, 2017,
stating that he was appealing the BIA’s decision that vacated the IJ’s grant of
cancellation of removal and ordered him removed. Cheapoo’s brief in this court
likewise is devoted to expressing his disagreement with the agency’s March 2017
decision.1

       Because Cheapoo did not timely petition for review of the March 3, 2017,
decision, this court’s jurisdiction is limited to reviewing the BIA’s May 30, 2017,
order denying his motion to reopen or reconsider. See 8 U.S.C. § 1252(b)(1) (petition
for review must be filed within 30 days of final order of removal); Mshihiri v. Holder,
753 F.3d 785, 788-89 (8th Cir. 2014) (court has jurisdiction under 8 U.S.C. § 1252
to review final orders of removal, including motions to reopen and for reconsideration
of previous BIA decision; timely filing of motion to reopen or reconsider does not toll
time for appeal of underlying order). We conclude that the BIA did not abuse its
discretion by denying Cheapoo’s motion to reopen or reconsider. See Mshrihiri, 753
F.3d at 789 (standard of review).

      The petition for review is denied. See 8th Cir. R. 47B.
                       ______________________________




      1
          Cheapoo’s motion to proceed in forma pauperis is granted.

                                         -2-